Citation Nr: 0726444	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  98-18 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death as secondary to nicotine dependence and in-
service tobacco use.


REPRESENTATION

Appellant represented by:	Stephen J. Mascherino, 
Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to July 1945 
and died in January 1986.  The appellant is the veteran's 
surviving spouse.  

For purposes of clarity, the following procedural history is 
repeated from the Board's November 2005 remand.  Additions to 
the history have been added where appropriate.  

By way of a rather lengthy procedural background, the Board 
of Veteran's Appeals (Board) notes that service connection 
for the cause of the veteran's death was originally denied in 
an unappealed March 1986 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  At that time, the RO held that the veteran's 
service-connected disabilities did not cause or contribute 
materially or substantially to the cause of his death.

In April 1987 rating decision, the RO denied the appellant's 
claim for DIC for the cause of the veteran's death as a 
result of VA hospitalization and treatment under 38 U.S.C.A. 
§ 351 (now 38 U.S.C.A. § 1151).  The appellant perfected a 
timely appeal as to the RO's action.  In a January 1989 
decision, the Board determined that entitlement to service 
connection for the cause of the veteran's death as a result 
of VA hospitalization and treatment under 38 U.S.C.A. § 351 
was not established.  That decision is now final.  At that 
time, regulations provided for consideration of negligence, 
carelessness, accident, or lack of proper skill in the 
medical treatment provided to the veteran.

The claim for benefits under 38 U.S.C.A. § 1151 was, 
thereafter, reviewed de novo based on a change in the law at 
that time.  In an unappealed July 1995 rating decision, the 
RO denied the claim for DIC for the cause of the veteran's 
death as a result of VA hospitalization and treatment under 
38 U.S.C.A. § 1151.

Subsequently, the appellant asserted that service connection 
was warranted for the cause of the veteran's death because 
the disability that caused his death was the result of an 
addiction to cigarette smoking that began in service.  The RO 
construed this new theory advanced by the appellant as 
representing a new claim for service connection for the cause 
of the veteran's death, and adjudicated the claim de novo.  
In a December 1999 decision, the Board also adjudicated the 
claim based on a de novo review of the evidence of record, 
and determined that entitlement to service connection for the 
cause of the veteran's death due to nicotine dependence, and 
in-service tobacco use, was not warranted.  At that time, the 
Board determined that the appellant had only perfected an 
appeal with respect to the issue of service connection for 
the cause of the veteran's death due to nicotine dependence, 
and that the claim for DIC under the provisions of 38 
U.S.C.A. § 1318 and eligibility for Chapter 35 benefits 
issues addressed in the November 1998 statement of the case 
were not properly before the Board.

Thereafter, the appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  In an Order dated 
in July 2001, the Court vacated the Board's December 1999 
decision, and remanded all claims to the Board, including the 
claims for entitlement DIC compensation and Chapter 35 
benefits, for adjudication on the merits.

In January 2002, appellant's representative submitted 
additional evidence and argument in support of the claims.  
Thereafter, the Board undertook development of the 
appellant's claim.  She was contacted for information 
concerning any medical treatment records that might be 
available.  She provided names and facilities wherein the 
veteran had received treatment.  Records from those 
facilities were already on file.

In a September 2002 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death as 
secondary to nicotine dependence and in-service tobacco use 
and eligibility to Chapter 35 benefits based on a grant of 
service connection for the cause of the veteran's death.  The 
issue of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 was, at that time, subject to a stay of 
adjudication pending clarification of applicable regulations.  
It was noted that this issue was addressed in a statement of 
the case of November 1998.

Subsequently, the appellant appealed the September 2002 Board 
decision to the Court.  Thereafter, the appellant and the VA 
General Counsel filed a Joint Motion for Remand of the 
September 2002 Board decision, insofar as it denied service 
connection for the cause of the veteran's death as secondary 
to nicotine dependence and in-service tobacco use, and 
eligibility for Chapter 35 benefits based upon a grant of 
service connection for the cause of the veteran's death.  In 
an August 2003 Order, the Court granted the parties' Joint 
Motion, and vacated the September 2002 Board decision.  The 
Court noted that the appellant and her representative offered 
contentions and argument on the section 1151 claim, and 
direct service connection claims, and that the Board should 
have considered the claims on those bases.  Those issues were 
subsequently remanded by the Board in 2004 and 2005 
documents.  As explained below, the actions directed in the 
most recent remand have not yet been done.

Thereafter, in a February 2004 decision, the Board denied the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death as secondary to nicotine 
dependence and in-service tobacco use.  As noted, at that 
time the Board remanded the issues of whether new and 
material evidence has been submitted for the cause of the 
veteran's death, service connection for the cause of the 
veteran's death as a result of VA treatment under 38 U.S.C.A. 
§ 1151, the claim for Chapter 35 benefits and entitlement to 
DIC pursuant 38 U.S.C.A. § 1318 to the RO for further 
development.

In November 2005, the Board again remanded the above issues 
for additional due process development.  The RO was to 
provide the veteran and his attorney with copies of 2004 and 
2005 medical opinions and with a SSOC that accurately 
addressed all the evidence relevant to the issues on appeal.  
In a July 2007 statement, the veteran's private attorney 
representative asserted that this development had still not 
been accomplished.  It does not appear, from a review of the 
record before the Board that any action has yet been taken on 
that remand.

Also, the Board notes that the appellant appealed the 
February 2004 Board decision to the Court.  Thereafter, the 
appellant and the VA General Counsel filed a Joint Motion for 
an Order Partially Vacating the Board Decision and 
Incorporating the Terms of this Remand of the February 2004 
Board decision, insofar as it denied service connection for 
the cause of the veteran's death as secondary to nicotine 
dependence and in-service tobacco use.  In a December 2005 
Order, the Court granted the parties' Joint Motion, and 
vacated the February 2004 Board decision as to this issue  
The Court noted that the parties agreed that the Board erred 
in its factual finding regarding when the appellant's claim 
for service connection for the cause of the veteran's death 
as secondary to nicotine dependence and in-service tobacco 
use was first filed.  That issue is now before the Board once 
again for a de novo review on the merits.  Initial review of 
that matter must be undertaken by the RO as the basis of the 
RO denial concerned the legal matter vacated by the Court.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted, the Board's most recent decision on the instant 
issue was vacated and the matter remanded for additional 
consideration.  It was decided by the parties that the date 
of the claim for service connection for the cause of death 
was February 18, 2003 and the matter should be considered as 
a pending claim as of that date.  Both the RO and the Board 
denied the claim as a matter of law holding that the claim 
was filed in June 2003.

Evidence has been added to the record since the prior holding 
on this matter.  Moreover, updated notice must be provided 
pursuant to changes in the law since the Board's decision.  
See e.g., Hupp v. Nicholson, No. 03-1668 (U.S. Vet. App. July 
18, 2007).  Such notice should fully inform the appellant and 
her representative of the information needed to substantiate 
the claim.

It is also noted that the records that were to be submitted 
to appellant and her attorney have not been provided.  It is 
unclear whether these records may have bearing on the instant 
issue, but the records should be provided so as to avoid 
prejudice to the appellant.

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the appellant's 
attorney with (A) a copy of the November 
2004 VA medical opinion prepared by a 
staff internist at the Jackson, 
Mississippi, VAMC; and (B) a copy of the 
June 2005 medical opinion prepared by a 
physician at the VAMC in Biloxi, 
Mississippi

2.  As to the claim of service connection 
for service connection for the cause of 
the veteran's death as secondary to 
nicotine dependence and in-service tobacco 
use, that issue must be addressed again by 
the RO/AMC.  Initially, RO/AMC should 
undertake all appropriate notice pursuant 
to Hupp, supra, and other court cases as 
well as the laws and regulations.  If it 
is indicated that there are additional 
records that should be obtained, AMC/RO 
should assist in obtaining the records as 
indicated.  If records obtained, or other 
review of the records suggests the need 
for submission of the case for a medical 
opinion, that too should be accomplished.  

3.  Thereafter, as noted in the Court's 
December 2005 Order, the claim was 
incorrectly denied as a matter of law in 
February 2004.  Now, the issue must be re-
addressed based on the conclusion that the 
appellant's claim for such was filed prior 
to June 9, 1998.  That is, the claim 
should be reconsidered on the merits once 
all development and notice has been 
accomplished.

4.  When the foregoing has been completed, 
VA must prepare a rating decision and 
readjudicate the claim on the basis of all 
the evidence on file.  If the benefit 
sought remains denied, the appellant and 
her representative should be provided with 
a SSOC as to this issue which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



